Name: Commission Regulation (EC) No 2390/97 of 1 December 1997 amending Regulation (EEC) No 2213/83 laying down quality standards for onions and witloof chicory
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product;  marketing
 Date Published: nan

 Avis juridique important|31997R2390Commission Regulation (EC) No 2390/97 of 1 December 1997 amending Regulation (EEC) No 2213/83 laying down quality standards for onions and witloof chicory Official Journal L 330 , 02/12/1997 P. 0012 - 0012COMMISSION REGULATION (EC) No 2390/97 of 1 December 1997 amending Regulation (EEC) No 2213/83 laying down quality standards for onions and witloof chicoryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables (1), and in particular Article 2 (2) thereof,Whereas Commission Regulation (EC) No 2448/95 of 10 October 1995 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (2) fixed new CN codes; whereas the definition of onions and witloof chicory in Commission Regulation (EEC) No 2213/83 of 28 July 1983 laying down quality standards for onions and witloof chicory (3), as last amended by Regulation (EC) No 888/97 (4), should therefore be updated;Whereas Regulation (EEC) No 2213/83 has been interpreted variously by the operators as regards sprouting of onions; whereas Regulation (EEC) No 2213/83 should be amended to include the appropriate definition;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2213/83 is hereby amended as follows:1. the first paragraph of Article 1 is replaced by the following:'The marketing standards for onions falling within CN code 0703 10 19 and for witloof chicory falling within CN code 0705 21 00 respectively shall be as set out in Annexes I and II hereto.`;2. Annex I is amended as follows:in point B of Part II (provisions concerning quality):- the second indent of the second subparagraph of point (i) is replaced by the following:'- without evidence of sprouting (free of externally visible shoots),`- the second indent of the second subparagraph of point (ii) is replaced by the following:'- early signs of externally visible sprouting (not more than 10 % by number or weight per unit of presentation),`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 1.(2) OJ L 259, 30. 10. 1995, p. 1.(3) OJ L 213, 4. 8. 1983, p. 13.(4) OJ L 126, 17. 5. 1997, p. 11.